Title: From George Washington to Juan de Miralles, 10 July 1779
From: Washington, George
To: Miralles, Don Juan de


        
          Sir
          New Windsor July 10th 1779.
        
        A succession of military events has prevented my having the honor of making my acknowlegements sooner for your two letters of the 22d and 25th of May accompanied by your agreeable present to Mrs Washington and myself—Such of the articles as we have made trial of are very fine—the glass vessels are peculiarly elegant and the whole are rendered still more acceptable by the cordial and affectionate sentiments of the giver.
        The terms in which you mention the testimonies of my esteem, which your short stay in camp gave me an opportunity of showing, renews the pleasure I felt in manifesting the sense I entertained of the favour of your company. I only desire occasions of giving you other proofs more decisive.
        Mrs Washington left me on her return to Virginia about the time the army began its march this way. She charged me to present you her most respectful compliments and warmest thanks for this new instance of your politeness. In this she was joined by Mrs Greene. With my best wishes for your happiness and with the greatest esteem & regard I have the honor to be Sir Your Most Obedt & most huml ser.
       